Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-5-2005

Santiago v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4244




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Santiago v. Comm Social Security" (2005). 2005 Decisions. Paper 900.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/900


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _______________

                                     No. 04-4244
                                  ________________

                                 RAUL SANTIAGO,
                                          Appellant
                                       v.


                     COMMISSIONER OF SOCIAL SECURITY

                     ____________________________________

                   On Appeal From the United States District Court
                            For the District of New Jersey
                               (D.C. No. 03-cv-04310)
                    District Judge: Honorable Faith S. Hochberg
                   _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                June 30, 2005

              Before: RENDELL, BARRY and BECKER, Circuit Judges


                                (Filed:   July 5, 2005)


                             _______________________

                                    OPINION
                             _______________________

BECKER, Circuit Judge.

      This is an appeal by Raul Santiago from the District Court’s affirmance of the
decision of the Commissioner of Social Security denying disability benefits. The

question before us, of course, is whether substantial evidence supports the

Commissioner’s final decision that Santiago was not disabled under the Social Security

Act through July 23, 2002, the date of the Administrative Law Judge’s (“ALJ”) decision

in this case. Because we conclude that substantial evidence supports the ALJ’s findings

at steps three and four of the sequential evaluation, dealing with the listed impairments

for the musculoskeletal system and with residual functional capacity, we affirm. Because

the parties are fully familiar with the background facts and procedural history we need not

set them forth, and limit our discussion to our ratio decidendi.

       We need not dwell on the “listings” issue, for Santiago plainly did not satisfy his

burden of showing that his impairments “meet all of the specified medical criteria. An

impairment that manifests only some of those criteria, no matter how severely, does not

qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (emphasis in original). The

residual functional capacity (“RFC”) issue is more weighty, for there is no dispute that

Santiago does not have a well or normal back, and has limitations on his ability to work.

Central to the ALJ’s resolution of that issue was the fact that some examining physicians

considered Santiago’s orthopaedic examination “unremarkable,” found that Santiago had

normal reflexes and muscle strength, and noted the absence of muscle spasms. Moreover,

no treating or examining physician concluded that Santiago’s condition precluded him

from engaging in any substantial gainful activity for a continuous period of not less than



                                             2
twelve months.

        In his RFC analysis, the ALJ described Santiago’s subjective complaints of pain

and found them “not entirely credible” because of the lack of supporting objective

medical evidence.1 Contrary medical evidence can, of course, discredit a claimant’s

subjective claims of pain. Santiago attacks the Commissioner’s medical evidence.

However, the ALJ as the fact finder was entitled to give less weight to the reports of

certain physicians, e.g. Dr. Goyal and Dr. Brown (a chiropractor), and to rely on the

testing and reports of others, e.g. Dr. Hsu, Dr. deLuna, and Dr. Chirls (who testified at the

hearing).

        Santiago also submits that the ALJ’s finding that he retained “the residual

functional capacity to perform the exertional demands of light work” was not based on

substantial evidence. Based upon the medical evidence, the ALJ reasoned that Santiago

retains the RFC to perform the exertional demands of light work, or work which requires

 1
     As Judge Hochberg noted:

        The objective medical evidence contrary to plaintiff’s subjective complaints
        included the following: (1) no “physician has concluded that [Plaintiff’s]
        conditions preclude him from performing any type of work activity”; (2)
        “no doctor has assessed any degree of restriction involving [Plaintiff’s]
        capacity for sitting or standing”; (3) Plaintiff’s examination before Dr.
        deLuna showed normal reflexes “with no evidence of spasticity and normal
        muscle strength”; (4) a 2000 MRI revealed “no signs of any cord
        compression or impingement”; (5) a 2001 EMG revealed “no evidence of
        peripheral nerve entrapment, neuropathy . . . , or . . . radiculopathy.”

Santiago v. Comm’r of Soc. Sec., No. 03-CV-4310 (D.N.J. Sept. 7, 2004) (slip op. at n.4)
(alterations in original).

                                              3
maximum lifting of twenty pounds and frequent lifting of ten pounds.2 He concluded that

Santiago retained the RFC to return to his past work, i.e., more specifically, that

Santiago’s past work did not require the performance of activities precluded by his

medically determinable impairments. Finally, the ALJ found it clear that Santiago is

capable of performing the order filler and lead person work that he previously engaged in,

as it is performed in the national economy. In our view, these conclusions are based on

substantial evidence in the record.

       We have considered Mr. Alter’s contention that the ALJ ignored the basic tenets of

our Cotter jurisprudence, see Cotter v. Harris, 642 F.2d 700, reh’g denied, 650 F.2d 481

(3d Cir. 1981), but are constrained to disagree.

       The judgment of the District Court will be affirmed.




 2
  Some light jobs are performed while standing, and those performed in the seated
position often require the worker to operate hand or leg controls.

                                              4